DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, and species Figures 7A&B, Fig. 5B and Figure. 6, in the reply filed on 31 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Instant dependent claims 15-18, 20, 21, 28-30 and 32 are withdrawn from consideration, since the claims read on non-elected species Figs 3, 4 and 5A, and/or depend from those claims.  Claims 1-12, 15-18, 20, 21, 28-30, 32, 36 and 37 are withdrawn from consideration as being directed to non-elected species and/or inventions.

Drawings
The drawings are objected to because the “container” recited in the claims does not have an alphanumeric number/symbol in the instant drawings.  Furthermore, although many of the claims are withdrawn from consideration, and in the interest of compact prosecution to make the Applicant aware of drawing issues, the claimed limitation of “door” in regards to a “chute” is not depicted in the instant drawings, resulting in an objection since claimed subject matter is not shown.  In addition, claims recite limitations regarding the mixing of a chemical additive to the drilling fluid prior to pumping the drilling fluid into the wellbore.  These elements (i.e. mixing tanks, chemical storage tanks, etc.) are not depicted in the instant drawings.   . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the instant disclosure fails to provide an alphanumeric numeral/symbol for the claimed limitation “container.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 34 and 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant dependent claims 24 and 34 recite in part: “one or more downhole sensors within a wellbore indicative of drill cuttings volume,” however, the instant specification lacks written description regarding what type of sensor(s) that are deployed/configured in the wellbore (i.e. location(s)) to sense/determine or be “indicative” of a drill cuttings volume, that can be subsequently be compared to any drill cuttings volume 
Claims 13, 14, 19, 22-24, 26, 27, 31, 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “a sonic log,” “a gamma ray log,” a resistivity log,” “a density log” in claims 13 and 26 is used by the claim to indicate types of sensors, however, any “log” is not the sensor itself, but data that is generated by the sensor and subsequent processing of sensor signals, thus the claims do not recite 
Claim 23 recites: “a camera resides within the container,” however, recited “container” in claims 13 and 22 from which claim 23 depends, does not contain a “camera” (i.e. elected species Figs. 7A&B).  The camera is only located in the sampling chamber/container of elected Fig. 5B.  This renders claim 23 indefinite, for it is unclear what “container” is being further limited by having a camera reside therein.

Claim Objections
Claims 13, 14, 19, 22-27, 31 and 33-35 are objected to because of the following informalities:  Instant independent claim 13 improperly employs a period punctuation mark in line 17.   Instant independent claim 25 improperly employs a period punctuation mark in line 9.   All dependent claims are similarly objected to.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited non-patent literature document “Analytical Formation Sampling During Drilling Using OPAL – On Surface Petrophyical Analytical Logging” to Zamfes et al., U.S. 2020/0363289 to Shekhar et al. and U.S. 2016/037274 to Rowe et al.  Zamfes et al. disclose a shale shaker system and methodolgy of analyzing drilling fluid returns (see entire reference) including a fluid transport pipe/mud flow in (see Fig. 2) configured to receive a stream of drilling cuttings and fluid returns from a wellbore during a drilling operation; an analysis module (OPAL trailer, see Fig. 5) configured to receive the stream of drilling cuttings and fluid returns at an inlet (see Fig. 2), the analysis module including a container (entire OPAL trailer is broadly a container, with sub-containers shown in Figure 5); at least two sensors residing in the container and including a gamma ray log/sensor, a resistivity log/sensor, a density log/sensor (which is also a ‘sonic log/sensor’ which employs acoustic signals) or combinations thereof; and a processor/digital control system configured to receive electrical signals from the sensors, with the processor inherently including software/instructions/programs to determine characteristics of the fluid returns and the drill cuttings through the container in real time as Drill Cuttings Data (“The integrated sensor and ancillary information are then collected and stored within the measurement database” and “”This system enables information fracture quantity logging in real time along with wellbore cleaning”) as Drill Cuttings Data (data is clearly obtained/collected, processed and stored in databases, as any desired format/title/file, in volatile or non-volatile memory storage means; wherein the processor receives or, alternatively, calculates information indicative of a depth of the drill cuttings passing through the container as Depth Information (“The Opal Software gathers the information from the drilling rig sensors or the drilling rig recorder system and calculates the appropriate lag depth for the drill cuttings”) and associates the .
Zamfes et al. does not explicitly disclose a cuttings chute configured to receive a majority of the stream of drill cuttings and fluid returns from an outlet of the container, and deliver them to a screen box; and one or more screens for filtering drill cuttings from the fluid returns (as recited in instant independent claims 13 and 25.  However, Zamfes et al. clearly states a “mini-shaker” is employed, which one of ordinary skill in the art as of the effective filing date includes one or more screens to separate/filter the drill cuttings from the drilling fluid, and further must employ some type of drill cuttings handling/guiding mechanism(s), equivalent to a “chute” to guide the separated/filtered drill cuttings into containers/sample chambers “layer by layer.”  Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ a screen box with one or more screens for filtering the drill cuttings from the fluid returns, so they can be collected and analyzed.  Supporting this rationale, Shekhar et al. disclose a shale shaker system and method of analyzing drill fluid returns (see entire reference) employing shaker (104, 210-214) having screens (108, 202) to separate/filter drill cuttings from the drilling fluid for further analysis.  Rowe et al. disclose a shale shaker system and method of analyzing drill fluid returns (see entire reference) which employs an auger discharge chute that handles the drill cuttings (114) (see para 0018).  Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the shaker system and method of analyzing drilling fluid returns disclosed by Zamfes et al., employing a cuttings chute configured to receive a majority of the stream of drill cuttings and fluid returns from an outlet of the container, and deliver them to a screen box; and one or more screens for filtering drill cuttings from the fluid returns, as disclosed by Shekhar et al. and Rowe et al., thus providing separate 
Regarding instant dependent claims 14 and 27, Shekhar et al. further discloses that a motor(s) are connected to the shaker and screens (see paras 0072, 0074 and 0078).
Claims 19 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited non-patent literature document “Analytical Formation Sampling During Drilling Using OPAL – On Surface Petrophyical Analytical Logging” to Zamfes et al., U.S. 2020/0363289 to Shekhar et al. and U.S. 2016/037274 to Rowe et al. as applied to claims 13, 25 and 26 above, and further in view of Applicant’s cited foreign prior art reference CA 2638405 to Zamfes.  Zamfes et al., Shekhar et al. and Rowe et al. disclose a shale shaker system and methodolgy of analyzing drilling fluid returns having all of the elements and associated method steps recited previously.  Zamfes et al., Shekhar et al. and Rowe et al. do not explicitly disclose that the processor is further configured to receive log data from a bottom hole assembly (BHA) associated with the wellbore at the well site as Wellbore Data, and compare the Wellbore Data with the Drill Cuttings Data at corresponding depths to confirm that drill cuttings are being circulated to a surface of the well site, as recited in instant dependent claims 19 and 31.  Zamfes discloses a drill cuttings analysis system employed while drilling (see entire reference), wherein data collected from the drill cutting samples and are analyzed and correlated to open hole logs  (i.e. Wellbore Data), associated with the depth of the drill bit from where the drill cuttings were generated (see para 0004) (thus sensor data on the drill string, such as a BHA or other tools containing sensors, such as gamma ray sensors), the drill cuttings sample(s) being representative of the formation being drilled and the data being correlated and/or indexed to the formation by .
Claims 22 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited non-patent literature document “Analytical Formation Sampling During Drilling Using OPAL – On Surface Petrophyical Analytical Logging” to Zamfes et al., U.S. 2020/0363289 to Shekhar et al. and U.S. 2016/037274 to Rowe et al. as applied to claims 13, 25 and 26 above.  Zamfes et al., Shekhar et al. and Rowe et al. disclose a shale shaker system and methodolgy of analyzing drilling fluid returns having all of the elements and associated method steps recited previously.  Zamfes et al. further disclose via Fig. 5 that the overall container employs sub-containers which contain the various sensors, that have elongated tubular bodies wherein a major axis of the tubular bodies being substantially horizontal, having inlets approximate to first ends of the tubular bodies, and outlets proximate second opposing ends of In re Japikse, 86 USPQ 70 (CCPA 1950).  

Conclusion
Although some claims have only been rejected under 35 U.S.C. 112, and not under prior art, this is not an indication of these claims being allowable or containing allowable subject matter.  Once the 35 U.S.C. 112 rejections are remedied, another search and comparison of the prior art will be made by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861